PER CURIAM.
We affirm the final judgment for damages and the post-judgment order on attorney’s fees and costs. Because the action below was a contract action based upon a liquidated amount, appellee was entitled to prejudgment interest. Accordingly, on the issue presented on cross appeal relating to the trial court’s failure to award prejudgment interest, we reverse. See generally Shakeshober v. Florida Resort Development Corporation, 492 So.2d 816 (Fla. 4th DCA 1986), rev. denied, 504 So.2d 768 (Fla.1987); Law v. Blue Lagoon-Pompano, Inc., 470 So.2d 33 (Fla. 4th DCA 1985).
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.